Citation Nr: 1124132	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  09-33 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an earlier effective date for Dependents Education Assistance (DEA) Benefits under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1968 to July 1970.

This matter arises before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.


FINDING OF FACT

The record does not show that the Veteran is entitled to an effective date earlier than April 10, 2009, for the award of DEA benefits under Chapter 35. 


CONCLUSION OF LAW

The requirements for an effective date earlier than April 10, 2009, for award of DEA benefits under Chapter 35 have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Board notes that the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as required under Pelegrini II, effective May 30, 2008).

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the initial unfavorable AOJ decision, remand and subsequent RO actions may "essentially cure [] the error in the timing of notice"). VCAA notice should also apprise the claimant of the criteria for assigning disability ratings and for award of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

For the reasons detailed below, the Board finds that the appellant's claim for entitlement to an earlier effective date for VA benefits must be denied as a matter of law.  In VAOPGCPREC 5-2004, VA's Office of General Counsel held that the VCAA does not require either notice or assistance when the claim cannot be substantiated under the law or based on the application of the law to undisputed facts.  Similarly, the Court has held that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Consequently, further discussion of the VCAA is not required.

Earlier Effective Date

The record reflects that the Veteran was awarded DEA benefits in the July 2009 rating decision because the evidence showed that he had a total service-connected disability, permanent in nature, from April 10, 2009.  The award of benefits and the effective date assigned (i.e., April 10, 2009) appear to have been based on the grant of an increased evaluation from 10 percent disabling to 30 percent disabling for the Veteran's service-connected headaches in the same rating decision. 

Generally, under applicable criteria, the effective date of an award of benefits is either (1) the date of receipt of the claim or (2) the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010). 

After careful review of the evidence, the Board finds there no is indication that the Veteran's entitlement to DEA benefits arose prior to April 10, 2009, because that was the date the RO granted the Veteran an increase in his disability rating pertaining to his service-connected headaches, which then resulted in an overall 100 percent disability rating.  Therefore, the preponderance of the evidence is against the assignment of an effective date earlier than the currently assigned April 10, 2009. 

In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the veteran's claim and that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to an earlier effective date for DEA benefits under Chapter 35, Title 38, United States Code is denied. 




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


